        Case 1:17-cv-00343-MN Document 30 Filed 10/09/18 Page 1 of 1 PageID #: 364

                                                        WHITEFORD, TAYLOR & PRESTON LLC
                                                                                                                                                                              DELAWARE*
                                                                                                                                                                         DISTRICT OF COLUMBIA
                                                                    THE RENAISSANCE CENTRE, SUITE 500                                                                           KENTUCKY
                                                                         405 NORTH KING STREET                                                                                  MARYLAND
                                                                                                                                                                                MICHIGAN
                                                                       WILMINGTON, DE 19801-3700
    DANIEL A. GRIFFITH                                                                                                                                                          NEW YORK
        PARTNER                                                         MAIN TELEPHONE (302) 353-4144                                                                         PENNSYLVANIA
                                                                                                                                                                                 VIRGINIA
DIRECT LINE (302) 357-3254                                                FACSIMILE (302) 661-7950
DIRECT FAX (302) 357-3274                                                                                                                                                  WWW.WTPLAW.COM
  DGriffith@wtplaw.com                                                                                                                                                       (800) 987-8705




                                                                                   October 9, 2018



    The Honorable Maryellen Norieka, U.S.D.J.
    United States District Court
    J. Caleb Boggs Federal Building
    844 N. King Street
    Unit 19
    Room 4324
    Wilmington, DE 19801-3555

                                  Re:           Singleton, et. al. v. City of Dover, et. al.
                                                Case No.: 17-cv-00343-MN

    Dear Judge Norieka:

           I write to express the parties’ joint request to postpone the November 5, 2018 trial
    pending a determination of the Defendants’ Motion for Summary Judgment (D.I. 23)
    (“the Motion”). The parties completed discovery in a timely fashion and are otherwise
    prepared for trial, but believe that a decision on the Motion (regardless of what that
    decision is) may help resolve the case without the necessity of a trial. Consequently, the
    parties believe that it would conserve both the parties’ and the Court’s resources and be
    more efficient to suspend all dates and deadlines pending a decision on the Motion.

          The parties are, of course, available at the Court’s convenience if Your Honor has
    any questions or comments.

                                                                                                    Respectfully submitted,

                                                                                                    /s/ Daniel A. Griffith

                                                                                                    Daniel A. Griffith
                                                                                                    Partner
    DG:gda
    cc: Brian Zeiger, Esquire


  **Whiteford, Taylor & Preston LLC is a limited liability company. Our offices outside of Delaware operate under a separate Maryland limited liability partnership, Whiteford, Taylor & Preston L.L.P.
